DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3, 6, and 20 were amended and claim 2 was canceled in the response filed on 2/16/2021.  Claims 6-11 and 14-20 stand withdrawn.  Claims 1, 3, and 5 are currently pending and under examination. 
Withdrawn Claim Objections/Rejections
	The amendments to the specification filed on 2/16/2021 were sufficient to overcome the objection to the specification (see p. 5 of the OA dated 12/8/2020). Therefore the objection is withdrawn.
The Applicant's amendments, dated 2/16/2021, are sufficient to overcome the 35 USC 112a written description rejection of claims 1-3 and 5 (see p. 8-10 of the OA dated 12/8/2020).  The Applicant is fully in possession of compounds comprising the scope of variable “R” as defined in the claims, therefore the rejection is withdrawn.  
The Applicant's amendments, dated 2/16/2021, are sufficient to overcome the 35 USC 102 rejection of claims 1 and 5 as being anticipated by/unpatentable over Kochansky (“Structure-Activity Relations in C-Terminal Fragment Analogs of Pheromone Biosynthesis Activating Neuropeptide in Helicoverpa zea” Archives of Insect Biochemistry and Physiology, 35, 1997, p. 315-322) (see p. 10-11 of the OA dated 12/8/2020).  The Applicant deleted claim 2 and incorporated its limitations into claim 1, therefore the rejection is withdrawn (also see p. 11-12 of the OA dated 12/8/2020).  
Election/Restrictions
Due to the amendments filed on 2/16/2021, the scope of the search has been extended to cover the whole genus of claim 1 (see p. 2-4 of the OA dated 12/8/2020).  Therefore the species restriction with respect to Group I (option i on p. 4-6 of the OA dated 11/10/2020) is withdrawn.  The Examiner notes that the restriction between Groups I-III (see p. 3-4 of the OA dated 11/10/2020) and the species restriction with respect to Groups II and III (see p. 4-7 of the OA dated 11/10/2020) is maintained.  Claims 1, 3, and 5 remain under examination.
New Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, the word –and—should be inserted between the two compound structures.  Additionally, the beginning of the claim could be amended to recite: A composition comprising a compound of formula: 
    PNG
    media_image1.png
    110
    246
    media_image1.png
    Greyscale
   and a compound of formula: 
    PNG
    media_image2.png
    187
    472
    media_image2.png
    Greyscale
, …--.
Appropriate correction is required.
Additionally, in claim 5, the Examiner suggests adding a wherein clause at the end of the claim which specifies that the 
    PNG
    media_image3.png
    27
    79
    media_image3.png
    Greyscale
 notation denotes a point of attachment to the parent compound as this notation is not standard within the art.

Modified Claim Rejections - 35 USC § 112b-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 5 of the OA dated 12/8/2020).  The Applicant’s amendments, filed on 2/16/2021, are sufficient to overcome the rejections present in the original rejection (see p. 5-8 of the OA dated 12/8/2020).  Therefore the rejections of record are withdrawn. However, the amendments also introduced some new issues into the claims which will be addressed below.
Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 currently depends from itself, therefore the claim is indefinite.  In the interests of compact prosecution the claim will be interpreted to depend from claim 1 for the purposes of applying prior art.
Some of the options for variable “R” in claim 5 appear to lack antecedent basis to claim 1, which now requires that “R is derived from a naturally occurring amino acid having a carboxyl group, a first amine group, and a second amine group and R comprises a decarboxylated portion of the amino acid positioned between the first amine group and the second amine group”.  The phrasing in line 1 of claim 5 that R “comprises at least one of” is what causes the lack of antecedent basis.  Each of the structures in the claims belongs to one of the twenty essential alpha amino acids, which are naturally occurring.  However, amino acids which might possess combinations of the structures at variable R, or a combination of one of the structures and any other naturally occurring amino acids having a carboxyl group, a first amine group, and a second amine group”.  This rejection might be overcome by replacing the phrase “comprises at least one of” with –is—in line 1.
New Claim Rejections - 35 USC § 102-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US2014/0117280 (‘280, published on 5/1/2014, of record-see p. 12 of the OA dated 12/8/2020) as evidenced by Esters (“Unusual Amino Acids and Monofluoroacetate from Dichapetalum michelsonii (Umutambasha), a Toxic Plant from Rwanda” Planta Med 2013, 79, 334-337).
‘280 teaches oxygen absorbing compounds (see whole document).  With particular regard to claims 1 and 3, ‘280 teaches the following composition: (Table 1, p. 28, example A-11):

    PNG
    media_image4.png
    291
    711
    media_image4.png
    Greyscale
.
	The first compound in the composition corresponds to a compound of the following instant formula: 
    PNG
    media_image1.png
    110
    246
    media_image1.png
    Greyscale
 and the second compound in the composition corresponds to a compound of the following instant formula: 

    PNG
    media_image2.png
    187
    472
    media_image2.png
    Greyscale
 wherein R is a –(CH2)6- group, R’ and R’’ are both methyl (C1 saturated hydrocarbon chain), and n and m are both 1.
‘280 does not explicitly teach that the –(CH2)6- portion of the molecules “is derived from a naturally occurring amino acid having a carboxyl group, a first amine group, and a second amine group and R comprises a decarboxylated portion of the amino acid positioned between the first amine group and the second amine group”.  However, this is taught by Esters.  Esters teaches that the following compound (see fig. 
    PNG
    media_image5.png
    112
    223
    media_image5.png
    Greyscale
is naturally occurring.  This amino acid comprises two amine groups and two carboxyl groups and when the molecule is fully decarboxylated provides a –(CH2)6- group positioned between the two amine groups.  Therefore the composition of ‘280 appears to inherently possess all of the structural limitations instantly claimed.  The Examiner additionally notes that though the instantly claimed compounds are “derived” from naturally occurring amino acids, that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 I.
With respect to claim 5, though the claim is rejected under 35 USC 112b for lack of antecedent basis to claim 1 (see above), the Examiner notes that the R group of the compounds above, namely –(CH2)6-, comprises the following option from claim 5: 
    PNG
    media_image6.png
    177
    290
    media_image6.png
    Greyscale
.  See MPEP 2111.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622